Title: To Thomas Jefferson from Maria Cosway, 6 April 1790
From: Cosway, Maria
To: Jefferson, Thomas



London 6 of April 1790

I fear My Dear freind has forgot me; Not One line ever Since your Departure from this part of the world! I have heard of you, tho’ not from you. Dont let my reproches be too Severe for I am willing to think you have been prevented by important reasons. However Silence from a person who feels the privation of your letters, would be impossible. The greatest effort I can Make is a short letter, not to take up too Much of your time but to bring you to recolection an affectionate freind in

Maria Cosway



If ever you see Mr: Trumbull I hope you will speak of me together. I shall be happy to have My name breathed up by the delightfull Air of your Country Among the charms of freindship hospitality and Many Other qualities it possesses, and which I wish I could admire in persona as well as I do at a distance.

